On February 5, 1937, appellees, Joe Wagner and seven others, were arrested and prosecuted in the Criminal Division of Municipal Court of Toledo, Ohio, on a warrant charging them with loitering in a gambling house known as the Buckeye Social Club, at 224 Superior Street in said city, in violation of Section 1000 of the Toledo Code of 1919. The eight defendants were all charged in the same affidavit with the same offense, were prosecuted together, and were all found guilty and fined.
The defendants appealed to the Common Pleas *Page 161 
Court, where the judgment of conviction as to all defendants was reversed and the defendants ordered discharged. The appellant, the city of Toledo, prosecutes an appeal in this court to reverse the judgment of the Common Pleas Court. The errors assigned are the interpretation of Section 1000 of the Toledo Code by the court; error in reversing the judgment of the Municipal Court; and error in holding that the judgment of conviction is not sustained by the evidence.
Section 1000 of the Toledo Code reads as follows: "Sec. 1000. Loitering in Bar Rooms, etc. It shall be unlawful for any person to be found loitering about any common bar-room, dram-shop, gambling house or house of ill-fame, or wandering about the streets, either by night or day, without any lawful means of support, or without being able to give any satisfactory account of himself."
No opinion was written by the lower court but we are advised in the briefs that the Common Pleas Court held that that portion of the section which reads: "It shall be unlawful for any person to be found loitering about any common bar-room, dram-shop, gambling house or house of ill-fame" was not separate and divisible from that portion immediately following, which reads: "or wandering about the streets, either by day or night, without any lawful means of support, or without being able to give any satisfactory account of himself." The court was of the opinion, and held, that to sustain a conviction in this case the city must show not only that the accused loitered in a gambling house, but also that they were without any lawful means of support. No evidence was offered on this latter question, and the city contends it was not required to do more than show that the accused loitered in a gambling house, that is, that the first part of Section 1000 of the Toledo Code forbids loitering in certain named places, and the second part forbids and makes a separate offense the act of a person wandering about the streets *Page 162 
by day or night when he has no lawful means of support, or is unable to give a satisfactory account of himself.
It is fundamental that in the interpretation and construction of criminal statutes and ordinances, the primary and paramount rule is to ascertain, declare and give effect to the legislative intent, which is to be gathered from the provisions of the enactment, the title or chapter of the code in which it appears, and the apparent purpose of the enactment as applied to the evil at which it is aimed. Then, if possible, it is to be given such construction as will accomplish that purpose.
Appellees contend that the phrase in Section 1000 of the Toledo Code "without any lawful means of support," applies to persons loitering in gambling houses, houses of ill-fame, etc., as well as to persons wandering about the streets. The lower court so held. This construction would result in an anomalous situation. It would result in holding that it would be perfectly proper for a person to be loitering in a gambling house or a house of ill-fame, so long as he had any lawful means of support or could give a satisfactory account of himself, but the unfortunate person who had no lawful means of support or could give no satisfactory account of himself would have no business in those places and could be arrested and prosecuted as a loiterer. This construction would be of great help to the proprietors of such establishments, for the city would then be aiding them in having only patrons "who have lawful means of support." The city police could be called to throw out the undesirables.
It seems to this court that a fair reading of Section 1000 of the Toledo Code, here involved, results in no difficulties. It is evident that two things are sought to be covered in the section, viz.: (1) Loitering in certain places; (2) Wandering about the streets by day *Page 163 
or night without any lawful means of support or without being able to give a satisfactory account of one's self.
Counsel for appellees concedes that if the official copy of the section showed a semicolon instead of a comma after the word "ill-fame," that the construction claimed by the city would be correct. If the guilt or innocence of the accused under this section is to hang on so slender a thread, or rather, upon so infinitesimal a dot, it is saddening to contemplate upon the tragic consequences that could overwhelm an innocent man by the accidental deposit of a speck by a loitering fly at the proper place on the printed page.
It is conceded that Section 1000 of the Toledo Code, referred to, is one of a group of ordinances included in a chapter entitled "Public Order and Peace," and that it is the last of a group of three sections under that head. It is clearly aimed at evils which the state and every municipality seek to control and stamp out, viz., gambling, houses of ill-fame, the loitering of persons in such places, and also the wandering about the streets of persons who have no gainful occupations or lawful means of support or who can not account for their purpose in so doing. The keeping of gambling houses is punishable by statute under Section 13054, General Code.
From the record before us we learn that access to the room where the accused were found and arrested can be gained only after passing through two electrically operated doors, guarded by huskies, who first ascertain whether you are worthy of being admitted to the sacred precincts of the elect; that after you have passed these guards and doors you are admitted to a room about 60 or 70 feet wide and from 100 to 120 feet long; and that in this large room are two pool or billiard tables, a large number of chairs, and on the walls of the room appear charts and markings for *Page 164 
horse races being run from day to day. The two police officers who made the arrests of the accused testified to the foregoing facts and also testified that the accused were in that room, some of them standing about and others playing pool or billiards on the two tables. It is apparent that the two pool tables are but a blind or subterfuge, something to be busily and handily engaged at when officers of the law finally get past the electrically operated guarded doors. A room 60x100 feet containing two tables could not well be called a pool room.
It is significant to note that none of the appellees took the stand to testify or make an explanation of their presence in the room.
Legal authorities define the word "loiter" as meaning "to consume time idly," and it is clear that, applying this definition to a criminal ordinance or statute, what would constitute loitering in one place might not constitute loitering at another place. The legislative body named certain places where it shall be unlawful to loiter, and also made it unlawful for a person who has no lawful means of support or who is unable to give a satisfactory account of himself to be wandering about the streets. Both are a proper exercise of the police power in the promotion of the "Public Order and Peace" of the city.
The judgment of the Common Pleas Court is reversed and that of the Municipal Court is affirmed and the cause remanded for execution.
Judgment reversed.